Citation Nr: 0722899	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  02-11 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased initial rating for post traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for PTSD and assigned a 10 percent rating for that 
disability effective from the date of claim in August 1998.  
In a January 2006 rating decision, the rating was increased 
to 30 percent effective from August 1998.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is required in light of the present record.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  A review of the 
record shows the veteran was notified, generally, of the 
evidence not of record that was necessary to substantiate his 
claim and of which parties were expected to provide such 
evidence by correspondence dated in May 2004.

During the pendency of this appeal, the Court also issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
finding that the VCAA notice requirements applied to all 
elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of these 
claims is provided.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159 
(2006).  

This matter was remanded for examination in October 2003 with 
specific instructions regarding examination.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  

The veteran urges that his service-connected PTSD warrants an 
evaluation in excess of 30 percent.  His representative urges 
that the most recent examination dated in November 2005 was 
inadequate because the psychiatrist demonstrated disregard 
for the remand and what needed to be done, as evidenced by 
his assessment that the evaluation of the veteran's 
functioning was very artificial in light of a severe back 
disorder.  That psychiatrist also authored a May 2004 VA 
examination report which did not fully address the disability 
criteria set forth in the Board's 2003 remand.  In November 
2005, the psychiatrist assessed the veteran's Global 
Assessment of Functioning (GAF) score as 'below 50.'  In 
written statements dated in May 2006 and June 2007, veteran's 
representative charged that the 2005 examination report was 
inadequate.  The Board notes that the psychiatrist also 
indicated that he was reluctant to use the applicable 
diagnostic criteria set forth by the Board in the remand as 
an evaluative framework for the veteran's level of disability 
due to PTSD.  It should be noted that the criteria cited by 
the Board in the remand is the criteria noted in 38 C.F.R. 
§ 4.130 as the basis for rating psychiatric impairment.

Under these circumstances, and considering the veteran's 
assertions through his representative as to the need for an 
additional examination, the Board finds that scheduling such 
an examination could be helpful.  

The Board is compelled to point out that as the psychiatrist 
who authored these two VA examination reports has indicated 
his reluctance to evaluate the veteran under criteria 
relevant to VA's compensation and pension system, this 
veteran should be examined by another appropriate 
psychiatrist or psychologist familiar with and able to apply 
the cited criteria when discussing the veteran's impairment.  
The undersign also suggests, based on the comments of the 
psychiatrist who examined the veteran in 2004 and 2005, that 
he may not have the best interest's of veterans at heart.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the severity of his service- 
connected PTSD.  He is to be examined by 
a psychiatrist or psychologist other than 
the psychiatrist who evaluated the 
veteran in May 2004 and November 2005.  
All indicated tests and studies are to be 
performed.  GAF score should be noted.  
The claims folder must be made available 
to the psychiatrist or psychologist for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  The examiner, to 
the extent feasible, must dissociate 
those complaints and findings related to 
PTSD from any co-existing psychiatric 
disability.  The examiner should indicate 
which of the following criteria ((a), 
(b), (c), (d), or (e)), more closely 
reflects the degree of impairment caused 
by the service-connected PTSD:

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.

(b) Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

(c) Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

(d) Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).

(e) Occupational and social impairment 
due to mild or transient symptoms which 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication.

The examiner should describe the findings 
in detail and provide a complete 
rationale for all opinions and 
conclusions; any opinion should be 
supported by reference to specific 
medical records on file.  A previously 
stated, a GAF score should be provided, 
and an explanation as to how that score 
was arrived at, be included in the 
opinion.  The examiner should be advised 
that all manifestations covered in the 
rating schedules cited above must be 
addressed so that the Board may rate the 
veteran in accordance with the specified 
criteria.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



